DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks/Arguments filed on May 25th, 2022, have been carefully considered.
	Claims 1, 6, 11, 15, and 20 have been amended.
	No claims have been added or canceled.
	Claims 1-20 are currently pending in the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 11-13, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takaoka et al. [US2020/0159454]. Takaoka teaches large-scale storage system and data placement method in large-scale storage system.

Regarding claims 1, 11, and 20, Takaoka teaches a method of replicating data from a source storage system to a target storage system [Takaoka paragraph 0181, first lines “…in a case in which the data read in Step 563 is one in the redundant group 25 in the other-system storage module 2, the read logic 211 performs a process for creating a replica of the data and storing the replica in the own-system redundant group 25…”] , comprising: 
determining to replicate a first logical storage element on the source storage system [Takaoka figure 5, feature 21a and 2702] to a second logical storage element on the target storage system [Takaoka figure 5, feature 21b, 2708 and paragraph 0181, first lines “…in a case in which the data read in Step 563 is one in the redundant group 25 in the other-system storage module 2, the read logic 211 performs a process for creating a replica of the data and storing the replica in the own-system redundant group 25…”], wherein the first logical storage element defines a first data portion having a first value [Takaoka figure 5, feature 2702 “A”]; wherein the source storage system and the target storage system are two different storage systems [Takaoka figure 5, see parentheses around 21a and 21b and paragraph 0001, “…plurality of independent storage modules…”].
determining that a third logical storage element on the target storage system defines a second data portion having the first value [Takaoka figure 5, feature 272e and 2502]; and 
replicating the first logical storage element to the second logical storage element [Takaoka paragraph 0181, most lines “…the read logic 211 performs a process for creating a replica of the data and storing the replica in the own-system redundant group 25.…”] by establishing a deduplication relationship between the second logical storage element and the third logical storage element on the target storage system [Takaoka figure 5, feature 2708 and 2502 “A” and “A`”] without transmitting the first data portion from the source storage system to the target storage system [Takaoka paragraph 0077, most lines “…data unit 2702 in the cache space 270a and the data unit 2703 in the cache space 270b are deduplicated data units, and that the duplicated data with the deduplicated data units is managed as the data unit 2708 in the volume 27e. In addition, the compressed data of the data unit 2708 is managed as the compressed data 2502 and stored in the page 251e similarly to the above…”].

Regarding claim 2 and 12, as per claim 1, Takaoka teaches sending a communication to the target storage system that specifies to the target storage system to establish the deduplication relationship between the second logical storage element and the third logical storage element [Takaoka paragraph 0052, first lines “…The controllers 21 apply deduplication to the data units 2702, 2703, 2704, and 2706 and associate the data units 2702, 2703, 2704, and 2706 with common compressed data 2502 “A′.”…”], wherein the deduplication relationship is established in response to the communication [Takaoka paragraph 0039, last lines “…The controllers 21 can mutually communicate with each other by a controller-to-controller network 3 connected to the controllers 21 via the controller-to-controller connection ports 26, and can even communicate with the controllers 21 in a different storage module 2. The controller-to-controller network 3 enables each controller 21 to input/output data to/from the redundant group 25 in the different storage module 2 or other-system storage module…”].

Regarding claim 3 and 13, as per claim 1, Takaoka teaches sending a communication to the target storage system that specifies that the target storage system copy the third logical storage element to the second logical storage element [Takaoka paragraph 0040, last lines “…to input/output data to/from the redundant group 25 in the same storage module 2 is referred to as “own-system input/output” in contrast with the other-system input/output.”], wherein the deduplication relationship is established in response to the communication [Takaoka paragraph 0077, most lines “…data unit 2702 in the cache space 270a and the data unit 2703 in the cache space 270b are deduplicated data units, and that the duplicated data with the deduplicated data units is managed as the data unit 2708 in the volume 27e. In addition, the compressed data of the data unit 2708 is managed as the compressed data 2502 and stored in the page 251e similarly to the above…” and paragraph 0039, last lines “…The controllers 21 can mutually communicate with each other by a controller-to-controller network 3 connected to the controllers 21 via the controller-to-controller connection ports 26, and can even communicate with the controllers 21 in a different storage module 2. The controller-to-controller network 3 enables each controller 21 to input/output data to/from the redundant group 25 in the different storage module 2 or other-system storage module…”].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Takaoka et al. [US2020/0159454] in view of Madan et al. [US8,620,886]. Takaoka teaches large-scale storage system and data placement method in large-scale storage system. Madan teaches host side deduplication.

Regarding claim 4 and 14, as per claim 1, Takaoka teaches establishing the deduplication relationship includes: 
in response to receiving the communication, executing a copy command on the third logical storage element [Takaoka paragraph 0214, last lines “…The cyclic process logic 216 replicates the compressed data so that the data unit subjected to the other-system input/output is processed by the own-system input/output in advance, independently of the process in response to an input/output request from the computing machine 4…”]. Takaoka fails to explicitly teach in accordance with a SCSI protocol. However, Madan does teach copy commands in accordance with a SCSI protocol [Madan column 11, lines 53-55 “…implemented through a SCSI EXTENDED XCOPY command and/or a NFS server-side copy command (e.g., the host computing device may issue a COPY command…”].
Takaoka and Madan are analogous arts in that they both deal with data deduplication.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takaoka’s replication and deduplication with Madan’s deduplication methods for the benefit of reducing network traffic and bandwidth utilization [Madan column 1, lines 5-8 “…reduce network traffic and bandwidth utilization…”].
Takaoka teaches wherein the target system is configured to establish deduplication relationships in response to executing the copy command [Takaoka paragraph 0052, first lines “…The controllers 21 apply deduplication to the data units 2702, 2703, 2704, and 2706 and associate the data units 2702, 2703, 2704, and 2706 with common compressed data 2502 “A′.”…”].

Regarding claim 5, as per claim 1, Madan teaches establishing a deduplication relationship results in the second logical storage element including a pointer to a physical storage location or metadata structure corresponding to the second logical storage element [Madan columns 3, line 63-column 4, line 4 “…deduplication notification may comprise an instruction for the storage server to create a reference pointer within a destination location associated with the write request, where the reference pointer references a source location comprising an instance of the writeable data (already) stored by the storage server. In this way, the storage server may merely store a reference pointer of a few kilobytes as opposed to storing the writeable data that may consume significantly more storage resources…”].

Allowable Subject Matter
Claims 6-10 and 15-19 are allowed.

Response to Arguments
Applicant's arguments filed on May 25th, 2022, have been fully considered but they are not persuasive.
Applicant argues on page 13 of the response that Takaoka fails to teach the source storage system and the target storage system as set forth in claim 1. Applicant argues that controllers 21a and 21b are in the same storage system 1 which is also in the same single storage module 2a and as such cannot be considered to read on the newly amended limitation of “wherein the source storage system and the target storage system are two different storage systems”. The examiner disagrees. The examiner is allowed to draw the box. The examiner has determined, see paragraphs 0043-44 and 0069-70, since storage module 2a has a separate controller 21a and separate storage 27a from storage module 2b which has its own separate controller 21b and storage 27b and 27e then they are complete and separate storage systems that must transfer data between them via a network connection. The examiner can draw the box around 21a just as the parentheses shows in figure 5 and another box around 21b as the parentheses shows. Since these two boxes (storage systems) must communicate via a network, one of the boxes will be considered the source and the other box would be considered the target. Applicant’s claim language does not preclude such an interpretation since there are no limitations on what is to be considered a different storage system. Thus this avails the examiner the ability to draw boxes around each self-contained storage system and create one source storage system different than one target storage system. Therefore the prior art reads on the claims as currently presented.
Furthermore the prior art states in paragraph 0234, “While one storage system is configured by combining a plurality of storage modules by the controller-to-controller network in the present embodiment, the present invention is also applicable to a computing machine system in which a plurality of storages are connected to each other using the other network connection technique such as a local area network (LAN) or the Internet”. The prior art also states in paragraph 0001, “the present invention relates to data management in a storage system formed by combining a plurality of independent storage modules” (emphasis added). Clearly the prior art understands the layout of the storage modules can be different and still perform the function of the disclosed embodiments.
The examiner finds no additional arguments presented by the applicant in the response. 
For these reasons the examiner maintains that prior art Takaoka reads on the claims as currently presented.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CARDWELL whose telephone number is (571)270-1379.  The examiner can normally be reached on Monday - Friday 10-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC CARDWELL/Primary Examiner, Art Unit 2139